Richardson, Judge,
delivered the opinion of the court.
The defence set up to defeat a recovery on the note is that a judgment had been recovered against the defendant in a garnishment proceeding under an execution issued on a judgment rendered by Justice Treadway in favor of Caspar Stalle and others, against George Woldsmith, the payee and assignor of the note. The merits of the defence must depend on the validity of the original judgment, for the proceedings that followed after the defendant was garnished can not be upheld unless there was a valid judgment to support them and to authorize .the execution. The transcript of Justice Treadway .does not show that the defendant appeared, or that process was ever issued or served; and consequently he did not obtain jurisdiction over the defendant, and the proceeding was coram non judice. Jurisdiction will be presumed as to courts of general authority, but as to inferior courts the rule is different, and those who claim rights or exemptions under their proceedings must show their jurisdiction. (State v. Metzger, 26 Mo. 65.)
The defendant necessarily relied on the first judgment to sustain the subsequent proceedings under it, and as it was rendered, so far as the transcript shows, without process or appearance, it is void. (Biglow v. Stearn, 19 John. 39.) The judgment will be affirmed;
the other judges concurring.